DETAILED ACTION

Reopening of Prosecution
In view of the appeal brief filed on 8/29/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MATTHEW C LANDAU/            Supervisory Patent Examiner, Art Unit 2891      

                                                                                                                                                                                      
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-8, 10-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 8,426,255, in view of Yap et al., US 9,401,339.
Regarding claim 1, Shen (figure 6B) teaches an apparatus, comprising: 
a semiconductor die 11 including a bond pad 111 electrically connected to a circuitry in the semiconductor die 11;
a conductive post 151 on the bond pad 11; 
a solder joint 153 electrically connecting the conductive post 151 to a lead frame 13; 
a second mold compound 17’ covering portions of the semiconductor die 11, the conductive post 151, the joint 153, wherein the lead frame 13 includes a first mold compound 17 between conductive leads 131a/131b, the first mold compound 17 extending from a first surface to a second surface of the lead frame 13.
Conductive post 151 and joint 153 are taught at column 5, lines 5-9, which teaches a copper pillar (another name for a post.
Shen fails to teach ink residue of solder mask material contacting and surrounding a portion of the solder joint, the ink residue covering a portion of the lead frame.
Yap teaches ink residue of solder mask material 68 (column 7, line 52-column 8, line 3 teaches ink-jet printing a solder mask material) contacting and surrounding a portion of the solder joint 34, the ink residue 68 covering a portion of the substrate 43.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ink residue of solder mask material of Yap in the invention of Shen because Yap teaches they support solder balls , decrease the likelihood of cracking and delamination, and prevent/impede undesired lateral creep (column 8, lines 4-25).
Further, Shen fails to teach the use of solder in the joint.
Yap teaches a solder joint 34.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solder of Yap in the invention of Shen because Shen teaches the bump 15can be made of a wide variety of electrically conductive materials and lists a few of them (column 5, lines 5-9) and Yap teaches solder is a well-known electrically conductive material.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, Yap (figure 5 & column 7, line 52-column 8, line 3) teaches the ink residue is an ink-jet deposited material.
As to claim 4, Yap, which teaches the ink residue can be 1-20 um (column 7, lines 62-66), teaches the ink residue is at least 15 um thick.  The claimed ranges overlap or lie inside ranges disclosed by the prior art therefore a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
As to claim 5, though Yap fails to teach an ink residue geometry surrounding a solder joint region is at least about 50 um wide, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the ink residue geometry through routine experimentation (MPEP 2144.05 II A).  the ink residue geometry is a result effective variable because it must be adjusted to fit the size of the joint.
In re claim 6, Shen (figure 6B) teaches the conductive post 151 is directly on the bond pad 11, and the conductive post comprises copper or copper alloy (column 5, line 8). 
Concerning claim 7, Shen (figure 6B) teaches a method for forming an apparatus, comprising: 
surrounding a portion of a solder joint area 15 and covering a portion of a surface of a lead frame 13; 
bringing a bump 153 that is atop a conductive post 151, the conductive post 151 directly on a bond pad 111 of a semiconductor die 11, into contact with the solder joint area 15; and 
melting (column 6, lines 44-49) the solder bump 153 and forming a solder joint 15 between the conductive post 151 and the surface of the lead frame 13, wherein the lead frame 13 includes a first mold compound 17 between conductive leads 131a/131b, the first mold compound 17 extending from the surface to an opposite surface of the lead frame 13.
Shen fails to teach ink-jet depositing material forming an ink residue, the solder joint 14 partially surrounded by the ink residue.
Yap teaches ink-jet depositing material forming an ink residue 68 (column 7, line 52-column 8, line 3), the solder joint 66 partially surrounded by the ink residue 68.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ink residue of solder mask material of Yap in the invention of Shen because Yap teaches they support solder balls , decrease the likelihood of cracking and delamination, and prevent/impede undesired lateral creep (column 8, lines 4-25).
Further, Shen fails to teach the use of solder in the joint.
Yap teaches a solder joint 34.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solder of Yap in the invention of Shen because Shen teaches the bump 15can be made of a wide variety of electrically conductive materials and lists a few of them (column 5, lines 5-9) and Yap teaches solder is a well-known electrically conductive material.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 8, Yap (column 7, line 52-column 8, line 3 teaches ink-jet printing a solder mask material) teaches the ink residue is a solder mask material.
Pertaining to claim 10, though Yap fails to teach after the ink jet deposition, curing the ink at a temperature between 150 °C — 200 °C, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the cure temperature through routine experimentation (MPEP 2144.05 II A).
In claim 11, Yap, which teaches the ink residue can be 1-20 um (column 7, lines 62-66), teaches depositing the material comprises depositing solder mask with a thickness of at least 15 um.
In claim 12, though Yap fails to teach an ink residue geometry surrounding a solder joint region is at least about 50 um wide, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the ink residue geometry through routine experimentation (MPEP 2144.05 II A).
Regarding claim 13, Shen (figure 6B) teaches a method for forming a packaged semiconductor device, comprising: 
bringing a bump 153 atop conductive posts 151 on a bond pad 111 on a semiconductor die 11 into contact with the lead frame 13 in a solder joint area 15; 
melting the solder 153 to electrically connect the conductive posts 151 and the surface of the lead frame 13;
covering the surface of the lead frame 13, the solder 153, the ink residue 151, the conductive posts 153, and the semiconductor dies 11 with a first mold compound 17’; and
cutting through the first mold compound 17’ and the lead frame strip 131 (figure 7 & figure 8:860) along saw streets of the lead frame strip 131 to singulate packaged semiconductor devices, wherein the lead frame 13 includes a second mold compound 17 between conductive leads 131a/131b, the second mold compound 17 extending from the surface to an opposite surface of the lead frame 13.
Shen fails to teach ink jet depositing a material on a lead frame, forming ink residue around a portion of a solder joint area on a surface of the lead frame on a lead frame strip; , the ink residue surrounding a portion of the solder joint areas and covering a portion of the lead frame.
Yap teaches ink jet depositing a material 68 (column 7, line 52-column 8, line 3) on a lead frame, forming ink residue 68 around a portion of a solder joint area on a surface of the lead frame on a lead frame strip; the ink residue 68 surrounding a portion of the solder joint areas 34 and covering a portion of the lead frame.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ink residue of solder mask material of Yap in the invention of Shen because Yap teaches they support solder balls , decrease the likelihood of cracking and delamination, and prevent/impede undesired lateral creep (column 8, lines 4-25).
Further, Shen fails to teach the bump is made of solder.
Yap teaches a solder bump 34.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solder of Yap in the invention of Shen because Shen teaches the bump 15can be made of a wide variety of electrically conductive materials and lists a few of them (column 5, lines 5-9) and Yap teaches solder is a well-known electrically conductive material.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 14, Yap (column 7, line 52-column 8, line 3) teaches ink jet depositing the material further comprises performing an ink-jet deposition of solder mask material.
With respect to claim 16, though Yap fails to teach after the ink jet deposition, curing the ink at a temperature between 150 °C — 200 °C, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the cure temperature through routine experimentation (MPEP 2144.05 II A).
As to claim 17, Yap, which teaches the ink residue can be 1-20 um (column 7, lines 62-66), teaches depositing the material comprises depositing material with a thickness of at least 15 um.
In claim 18, though Yap fails to teach an ink residue geometry surrounding a solder joint region is at least about 50 um wide, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the ink residue geometry through routine experimentation (MPEP 2144.05 II A).
In re claim 19, Shen (figure 6B) teaches the conductive post 151 is directly on the bond pad 11, and the conductive post comprises copper or copper alloy (column 5, line 8). 
Concerning claim 20, Shen (figure 8: 810/820) teaches the lead frame comprises a pre- molded lead frame 13. 
Claim(s) 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 8,426,255, in view of Yap et al., US 9,401,339, as applied to claim 1, and further in view of https://www.agfa.com/specialty-products/solutions/industrial-imaging/diplomat, 2022 (hereafter referred to as Agfa).
Pertaining to claims 3, 9, and 15, Yap, which teaches the ink residue can be any material that is non-solder-wettable (column 7, lines 56-59), fails to teach the ink residue is one selected from a group consisting essentially of: DiPaMat SM GO1 (Agfa), SMI100 (Adeon), and SMI-200F (Adeon)
Agfa teaches DiPaMat SM GO1 is an ink-jet solderable mask material (page 3, directly above the heading DiPaMAT Cleaning Solutions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these of ink residues in the invention of Yap because Agfa teaches it has short cycle times, excellent insulation resistance, and dielectric strength.

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        10/27/22